DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/1/21 has been entered.
 
Response to Amendment
	Claims 11-17 and 19 are currently pending.  Claims 1-10, 18, and 20 are cancelled.  The amended claim 11 does overcome the previously stated 102 and 103 rejections.  However, upon further consideration, claims 11-17 and 19 are rejected under the following new 103 rejections.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2014/0106230) in view of Park et al (US 2014/0166939).
Regarding claims 11-16, Kim et al discloses a method of forming a battery, the method comprising: 
forming a battery comprising a positive electrode (cathode), an electrolyte, and a negative electrode (anode), wherein the forming comprises:
preparing a slurry mixture comprising Si nanoparticle powders in a binder material; wherein the preparing comprises mixing milled Si nanoparticle powders with a particular particle size (Examples 1-3) with the binder material; wherein the mixing is configured to control a viscosity thereof such that a solid content of the mixture is 60 wt%;  
applying the slurry mixture to a copper foil (current collector) ([0103],[0122], [0123] and claim 20). 
	However, Kim et al does not expressly teach pyrolyzing the slurry mixture to a current collector to form an active material layer; and configuring a laterial expansion of the anode to be less than 2% utilizing a predetermined particle size distribution of the silicon particles in the active material layer (claim 11); wherein the expansion of the anode is greater for silicon particles with particle size distribution ranging from 1-10 µm as compared to the expansion of the anode with silicon particles with particles size distributions of 5-25 µm (claim 12); wherein the predetermined particle size distribution has a peak at 10 µm (claim 13); configuring the expansion of the anode by configuring a roughness of the active material layer (claim 14); configuring the roughness of the 
Park et al discloses pyrolyzing a mixture including silicon particles on the copper mesh to form an active material layer; and utilizing a predetermined particle size distribution of silicon particles ([0081]); wherein the predetermined particle size distribution has a peak at 10 µm (Fig. 27A); wherein at least 90% of the particles is between 5 µm and 20 µm; wherein at least 50% of the particles have a particle size between 1 µm and 10 µm; wherein the surface of the silicon particles (active material) is roughened; wherein the anode including the silicon is able to expand while allowing for the silicon to maintain electrical contact with the silicon ([0005],[0059],[0062],[0069], [0102] and Fig. 27A).   
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Kim method of forming a battery to include pyrolyzing the mixture to form an active material layer; and utilizing a predetermined particle size distribution of silicon particles; wherein the predetermined particle size distribution has a peak at 10 µm; wherein at least 90% of the particles is between 5 µm and 20 µm; wherein at least 50% of the particles have a particle size between 1 µm and 10 µm; wherein the surface of the silicon particles (active material) is roughened in order to form a composite material that can hold together and structurally support the particles that were added to the mixture ([0058]); and to utilize silicon particles with such a geometry that may have the benefits of both micronized silicon particles (e.g. high energy density) and nanometer-sized silicon particles (e.g. good cycling behavior) ([0045]).  
same particle size distribution of silicon particles (as shown in Fig. 27A) as the present invention (as shown in Fig. 6), the lateral expansion of the anode that is less than 2% would be an inherent characteristic of the Park anode.  In addition, the Kim/Park anode inherently comprises an expansion of the anode that is configured by a roughness of the active material layer because Park also discloses the same larger silicon particle sizes as the present invention.  As stated in the para. [0046] of the specification of the present invention, “The larger silicon particle size results in a rougher surface, …, which reduces the expansion of the active material during lithiation”.  

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al in view of Park et al as applied to claim 11 above, and further in view of Nakanishi et al (US 2009/0239151).  
However, Kim et al as modified by Park et al does not expressly teach a current collector comprising nickel (claim 17).  Nakanishi et al discloses a current collector that is a nickel foil ([0103]).
Therefore, the invention as a whole would have been obvious to one of ordinary skill in the art at the time the invention was made because the disclosure of Nakanishi prima facie obvious (MPEP §2144.07).  As such, it would be obvious to use nickel.    

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al in view of Park et al as applied to claim 11 above, and further in view of Kondo et al (US 2009/0239151).  
However, Kim et al as modified by Park et al does not expressly teach roll press laminating the active material to the current collector (claim 19).
Kondo et al discloses an anode active material layer is roll press (laminated) to the current collector (Abstract and [0277]).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Kim/Park negative electrode to include an active material that is roll press laminated to the current collector in order to firmly adhere the active material layer to the current collector ([0277]).

Response to Arguments
Applicant’s arguments with respect to claim(s) 11-17 and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY S CHUO whose telephone number is (571)272-0717.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.S.C/Examiner, Art Unit 1729    

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729